[definedcontributionretir001.jpg]
Page 1 DEFINED CONTRIBUTION RETIREMENT PLAN This Camden National Corporation
Amended and Restated Defined Contribution Retirement Plan (the “Plan”),
effective as of February 26, 2013 is an amendment and restatement of the Camden
National Corporation Defined Contribution Retirement Plan, originally effective
January 1, 2008. The Plan is maintained for the benefit of a select group of
management employees of the Company and its participating Subsidiaries, in order
to provide such employees with certain deferred compensation benefits. The Plan
is an unfunded deferred compensation plan that is intended to qualify for the
exemptions provided in sections 201, 301, and 401 of ERISA and is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended. This
Plan is a component plan of the Camden National Corporation 2012 Equity and
Incentive Plan (the “2012 Incentive Plan”). Except as specifically provided
herein, this Plan shall be subject to and governed by all the terms and
conditions of the 2012 Incentive Plan, including the powers of the Committee set
forth in Section 2(b) of the 2012 Incentive Plan. Capitalized terms in this Plan
shall have the meaning specified in the 2012 Incentive Plan, unless a different
meaning is specified herein. SECTION 1: DEFINITIONS These words and phrases
shall have these meanings unless a different meaning is plainly required by the
context: 1.1 “Beneficiary” shall mean the person or persons entitled to receive
the balance credited to a Participant’s Account under the Plan upon the death of
the Participant, as provided in Section 5.2. 1.2 “Bonus” shall mean the
performance-based compensation paid to participants under the Executive
Incentive Plan. 1.3 “Change of Control” shall mean: (a) Any person or more than
one person acting as a group becomes the beneficial owner (directly or
indirectly) of more than 50% of the voting equity interests in the Company; (b)
Any person or more than one person acting as a group acquires within any
12-month period 30% or more of the total voting equity interests in the Company;
(c) Any person or more than one person acting as a group acquires during any
12-month period assets from the Company that have a total gross fair market
value equal to or more than 40% of the total gross fair market value of all of
the assets of the Company immediately before such acquisition; or (d) The
majority of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the Board before the
date of such appointment or election.



--------------------------------------------------------------------------------



 
[definedcontributionretir002.jpg]
Page 2 1.4 “Compensation” shall mean gross salary and Bonus payable before
pre-tax deferrals with respect to other benefit plans and deferred compensation
arrangements, excluding imputed income and any items of extraordinary
compensation determined by the Administrator to be excluded for purposes of this
Plan. 1.5 "Disability" shall have the same meaning as provided in the 2012
Incentive Plan for Awards that are determined to be subject to Code Section
409A. 1.6 “Employer” shall mean the Company and each participating Subsidiary.
At such times and under such conditions as the Board may direct, one or more
other Subsidiary may become participating Subsidiaries or a participating
Subsidiary may be withdrawn from the Plan. 1.7 “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended. Reference to a specific
section of ERISA shall include such section, any valid regulation promulgated
thereunder, and any comparable provision of any future legislation amending,
supplementing or superseding such section. 1.8 “Participant” shall mean an
Employee who has become a Participant in the Plan pursuant to Section 2.1 and
has not ceased to be a Participant pursuant to Section 2.2. 1.9 “Participant’s
Account” or “Account” shall mean, as to any Participant, the separate account
maintained on the books of the Company in order to reflect his or her interest
under the Plan. 1.10 “Plan” shall mean the Defined Contribution Retirement Plan,
as set forth in this instrument and as hereafter amended from time to time. 1.11
“Plan Year” shall mean the calendar year. 1.12 “Termination of Employment” shall
mean a reduction in the services provided by the Participant to the Employer to
a level that is 20% or less than the level of services so provided for the 36
months immediately preceding such reduction. SECTION 2: PARTICIPATION 2.1
Participation. Participation in the Plan by an Employee must be approved by the
Committee and will begin as of January 1 of the Plan Year following approval by
the Committee. 2.2 Termination of Participation. An Employee who has become a
Participant shall remain a Participant until his or her entire Vested Amount (as
defined below) is distributed or forfeited, as applicable. SECTION 3:
PARTICIPANT’S ACCOUNT 3.1 At the direction of the Committee, there shall be
established and maintained an Account on the books of the Company for each
Participant.



--------------------------------------------------------------------------------



 
[definedcontributionretir003.jpg]
Page 3 3.2 Annually, on March 15 (or the closest business day to March 15),
beginning during the first year of participation in the Plan, the Committee will
credit each Participant’s Account with an amount equal to ten (10) percent of
the Participant’s Compensation in the prior calendar year. This date will be
referenced as the Grant Date. 3.3 Annual credits to a Participant’s Account,
based on the amount in Section 3.2, shall be denominated in Deferred Stock
Awards (rounded down to the nearest whole share) based on the fair market value
of the Company Stock on the Grant Date. 3.4 Each Participant shall be furnished
with periodic statements of his or her Account, at least annually, reflecting
the status of his or her interest in the Plan. SECTION 4: VESTING AND FORFEITURE
4.1 Vesting in a Participant’s Account is based on years of participation in the
Plan. Vesting occurs ratably (rounded to the nearest percent) over the period
from the first day of participation until the Participant reaches age 65, at
which time the Participant is one hundred (100) percent vested. Each Participant
will be furnished with a copy of his or her unique vesting schedule upon
approval for participation by the Committee, which will show the Vested
Percentage for each anniversary. 4.2 Anything to the contrary in this Plan
notwithstanding, the balance in the Account will be immediately forfeited, and
all rights of the Participant and his or her beneficiaries hereunder shall
become null and void, if the Participant’s employment with the Company is
terminated for Cause. SECTION 5: DISTRIBUTIONS 5.1 No distributions shall be
made from the Account of a Participant until the Participant Terminates
Employment with the Company, except as provided in Section 10 below. The portion
of the Account to be distributed will be equal to the Deferred Stock Awards in
the Account times the Vested Percentage from Section 4.1, the result being the
Vested Amount. The Vested Amount will be reduced by the amount required to be
withheld for income taxes, and the net Vested Amount will be distributed in
shares of Company Stock. Amounts contributed to Participants’ accounts prior to
2014 shall be distributed in one lump sum distribution within ninety (90) days
of the Termination of Employment, except as provided in Section 5.5 below. For
amounts contributed to Participants’ accounts in 2014 and thereafter, a
Participant may elect to have the amounts distributed in installments over 5, 10
or 15 years. Such election shall be irrevocably made no later than December 31,
2013, except that, with respect to the first year in which an individual becomes
a Participant in this Plan, that Participant shall make his or her election,
with respect to future compensation only, within 30 days of becoming a
Participant. All shares of Company Stock that are distributed to “insiders” (as
that term is defined in the Securities and Exchange Act of 1933) shall be
subject to the rules and regulations about the purchase and sale of Company
Stock.



--------------------------------------------------------------------------------



 
[definedcontributionretir004.jpg]
Page 4 5.2 If the Participant terminates employment due to death or Disability,
the Account will be one hundred (100) percent vested regardless of the actual
years of participation in the Plan. The Participant may designate in writing a
Beneficiary to receive any distribution which may become payable as the result
of the Participant’s death. If no Beneficiary designation is in effect upon the
Participant’s death, the Beneficiary shall be the Participant’s estate. 5.3
Effect of a Change of Control. If there is a Change of Control, then,
notwithstanding any other provision of this Plan, each Participant’s Account
will be one hundred (100) percent vested.  Vesting shall be accelerated to one
hundred (100) percent effective upon the Change of Control.  The Change of
Control itself shall not constitute a distributable event, except with respect
to a special Plan termination under Section 10.4. 5.4 If a Participant under the
Plan qualifies as a “Specified Employee” as defined in Code Section 409A, and
the stock of the Company or any affiliate is publicly traded, no distribution
may be made hereunder until six (6) months after the Participant’s separation
from service as defined under Code Section 409A (or, if earlier, the date of
death of the Participant). 5.5 Notwithstanding any other provision in this Plan
to the contrary, no distributions may be made under this Plan prior to the
occurrence of a distribution event as defined in Code Section 409A(a)(2), except
and to the extent that the Plan may currently allow or hereafter be amended to
allow an acceleration of payment under one of the applicable exceptions
contained in Treasury Regulation Section 1.409A-3(j)(4). SECTION 6: BENEFIT
CLAIM AND APPEAL PROCEDURES 6.1 Claim for Benefits. The following Claim and
Appeal Procedures are intended to satisfy the minimum standards of Section 503
of ERISA pursuant to which individuals or estates may claim Plan benefits and
appeal denials of such claims. Any claim for benefits or other rights under the
Plan shall be made in writing to the Administrator. If such claim is wholly or
partially denied by the Administrator, the Administrator shall, within a
reasonable period of time, but not later than sixty (60) days after receipt of
the claim, notify the claimant of the denial of the claim. Such notice of denial
shall be in writing and shall contain: a. The specific reason or reasons for the
denial of the claim; b. A reference to the relevant Plan provisions upon which
the denial is based; c. A description of any additional material or information
necessary for the claimant to perfect the claim, together with an explanation of
why such material or information is necessary; and d. An explanation of the
Plan’s claim review procedure. 6.2 Requests for Review of a Denial of a Claim.
Upon the receipt by the claimant of written notice of the denial of a claim, the
claimant may within ninety (90) days file a written request to the Administrator
requesting a review of the denial of the claim. Such review shall include a
hearing if deemed necessary by the Administrator. In connection with the



--------------------------------------------------------------------------------



 
[definedcontributionretir005.jpg]
Page 5 claimant’s appeal of the denial of his or her claim, the claimant may
review relevant documents and may submit issues and comments in writing. To
provide for fair review and a full record, the claimant must submit in writing
all facts, reasons and arguments in support of his or her position within the
time allowed for filing a written request for review. All issues and matters not
raised for review will be deemed waived by the claimant. 6.3 Decision upon
Review of a Denial of a Claim. The Administrator shall render a decision on the
claim review promptly, but no more than sixty (60) days after the receipt of the
claimant’s request for review, unless special circumstances (such as the need to
hold a hearing) require an extension of time, in which case the sixty (60) day
period shall be extended to one hundred-twenty (120) days. Such decision shall:
a. Include specific reasons for the decision; b. Be written in a manner
calculated to be understood by the claimant; and c. Contain specific references
to the relevant Plan provisions upon which the decision is based. The decision
of the Administrator shall be final and binding in all respects on the Company,
the claimant and any other person claiming an interest in the Plan through or on
behalf of the claimant. 6.4 Mediation and Litigation of Disputes. a. Mediation.
If a claimant is not satisfied with the denial of his or her claim under the
review procedures of Section 6.3, the claimant and the Company may try to settle
the claim in good faith through mediation administered by the American
Arbitration Association under its Commercial Mediation Procedures. The parties
shall share equally the mediator’s costs and fees, and bear separately their own
respective costs of mediation. All mediation shall be conducted at a mutually
agreeable convenient location within the State of Maine. Mediation records shall
not be admissible in any subsequent litigation and the positions of the parties
taken in mediation shall not be binding or taken as any concession,
representation or waiver, outside of the mediation process. b. Litigation. No
litigation may be commenced by or on behalf of a claimant with respect to this
Plan until after the claim review and mediation process described in this
Section 6 has been exhausted. Judicial review of Administrator action shall be
limited to whether the Administrator acted in an arbitrary and capricious
manner. SECTION 7: FUNDING 7.1 Unfunded Plan. All amounts credited to a
Participant’s Account under the Plan shall continue for all purposes to be a
part of the general assets of the Company. The interest of the Participant in
his or her Account, including his or her right to distribution thereof, shall be
an unsecured claim against the general assets of the Company. Although the
Company may choose to invest a portion of its general assets for purposes of
enabling it to make distributions under the Plan, nothing contained in the Plan
shall give any Participant or beneficiary any interest in or claim against any
specific assets of the Company.



--------------------------------------------------------------------------------



 
[definedcontributionretir006.jpg]
Page 6 SECTION 8: MODIFICATION OR TERMINATION OF PLAN 8.1 Right to Amend or
Terminate. The Plan may be amended in whole or in part by a written instrument
adopted by the Board (or the Board’s designee) at any time. Notice of any
material amendment shall be given in writing to each Participant. No amendment
shall retroactively decrease either the balance of a Participant’s Account or a
Participant’s interest in his or her Account as existing immediately prior to
the later of the effective date or adoption date of such amendment. No amendment
shall change the time or form of any payment due hereunder unless such change
conforms to the requirements of Code Section 409A. 8.2 Company’s Right to
Terminate. The Company reserves the sole right to terminate the Plan, in whole
or in part, by action of its Board at any time. In the event of any such
termination, each affected Participant shall maintain his or her vesting
percentage in his or her Plan Accounts determined as of the Plan termination
date, and shall be entitled to receive a distribution upon the occurrence of the
first Code Section 409A distributable event thereafter. Consequently, the
Account of each affected Participant shall be distributed in the manner provided
in Section 5 to the extent such Plan termination may be treated as a
distributable event under Code Section 409A. Notwithstanding the foregoing, any
distributions upon a Plan termination hereunder shall be made in such time and
manner, and subject to such other conditions (if any are applicable), as will
comply with the termination rules under Treasury Regulation 1.409A-3(j)(4)(ix).
8.3 Special Termination. Notwithstanding any other provisions of the Plan to the
contrary, the Plan shall terminate if: a. It is determined to the satisfaction
of the Committee that the Plan no longer qualifies as a “top hat” plan (that is,
an unfunded deferred compensation plan designed solely to benefit a select group
of management or highly compensated employees) so as to minimize ERISA
regulation; or b. A Change of Control occurs and any resulting successor to the
Company does not assume the Plan. In such event, the Plan shall terminate as of
the date of such Committee determination or Change of Control. If the Plan
termination is due to a Change of Control that qualifies as a distributable
event under Code Section 409A, then all Participants’ Accounts shall be
distributed upon such Change of Control in accordance with Section 5 above as if
the Participant had incurred a Termination of Employment on the date of such
Change of Control. For any other special Plan termination under this Section
8.3, no further credits shall be made under the Plan after the date of such Plan
termination, and distribution of each Participant’s Account shall be made as of
the earliest possible distributable event applicable thereafter under Section 5,
except with respect to any Participant whose Account is assumed by or
transferred to another top hat plan established or maintained by the Company or
any successor or affiliate of the Company.



--------------------------------------------------------------------------------



 
[definedcontributionretir007.jpg]
Page 7 Notwithstanding the foregoing, any distributions upon a Plan termination
hereunder shall be made only at such time and in such manner, and subject to
such other conditions (if any are applicable), as will comply with Code Section
409A and regulations thereunder. SECTION 9: CONFIDENTIALITY, NON-COMPETITION AND
NON-SOLICIATION 9.1 As a condition of this Agreement, the Executive hereby
covenants and agrees that he or she will abide by the terms of the separately
executed Confidentiality, Non-Competition and Non-Solicitation Agreement
(“Non-Competition Agreement”). If the Executive breaches the Non-Competition
Agreement in any way, any and all benefits and awards due to the Executive under
the terms of this Agreement shall be void and forfeited. Any benefits previously
distributed to the Executive under this Agreement (“Prior Payments”) shall be
subject to automatic recoupment, and the Executive shall immediately return
Prior Payments to the Company. SECTION 10: GENERAL PROVISIONS 10.1
Inalienability. In no event may either a Participant, a former Participant or
his or her beneficiary, spouse or estate sell, transfer, anticipate, assign,
hypothecate, or otherwise dispose of any right or interest under the Plan; and
such rights and interests shall not at any time be subject to the claims of
creditors nor be liable to attachment, execution or other legal process.
Accordingly, for example, a Participant’s interest in the Plan is not
transferable pursuant to a domestic relations order. 10.2 Rights and Duties.
Neither the Employer nor the Committee shall be subject to any liability or duty
under the Plan except as expressly provided in the Plan, or for any action
taken, omitted or suffered in good faith. 10.3 No Enlargement of Employment
Rights. Neither the establishment or maintenance of the Plan, nor any action of
the Employer or the Committee, shall be held or construed to confer upon any
individual any right to be continued as an Employee nor, upon dismissal, any
right or interest in any specific assets of the Employer other than as provided
in the Plan. The Employer expressly reserves the right to discharge any Employee
at any time. 10.4 Apportionment of Costs and Duties. All acts required of the
Employer under the Plan may be performed by the Company for itself and its
Subsidiaries, and the costs of the Plan may be equitably apportioned by the
Committee among the Company and the other participating Subsidiaries. Whenever
the Employer is permitted or required under the terms of the Plan to do or
perform any act, matter or thing, it shall be done and performed by any officer
or employee of the Employer who is thereunto duly authorized by the Board. 10.5
Applicable Law. The provisions of the Plan with the laws of the State of Maine,
to the extent not preempted by federal law. 10.6 Severability. If any provision
of the Plan is held invalid or unenforceable, its invalidity or unenforceability
shall not affect any other provisions of the Plan, and in lieu of each provision
which is held invalid or unenforceable, there shall be added as part of the Plan
a



--------------------------------------------------------------------------------



 
[definedcontributionretir008.jpg]
Page 8 provision that shall be as similar in terms to such invalid or
unenforceable provision as may be possible and be valid, legal, and enforceable.
10.7 Captions. The captions contained in, and the table of contents prefixed to,
the Plan are inserted only as a matter of convenience and for reference and in
no way define, limit, enlarge or describe the scope or intent of the Plan, nor
in any way shall affect the construction of any provision of the Plan. 10.8
Compliance with Code Section 409A. This Plan constitutes a so-called
non-qualified deferred compensation plan as defined in Code Section 409A and is
intended to comply with the requirements of Code Section 409A. Any
interpretations or administrative action required under this Plan shall be made
in a manner so as to continue the qualification of the Plan under Code Section
409A and the Treasury Regulations thereunder. EXECUTION IN WITNESS WHEREOF, this
Plan, having been first duly adopted by the Board, is hereby executed below by a
duly authorized officer of the Company on this DATE, to take effect as of
February 26, 2013. CAMDEN NATIONAL CORPORATION Dated: By: President & CEO SEEN
AND AGREED TO: _________________________________
____________________________________ Executive Date



--------------------------------------------------------------------------------



 